                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION

    CAITLIN O’CONNOR,                                     )
                                                          )
            Plaintiff,                                    )   No. 3:20-cv-00628
                                                          )
    v.                                                    )   Judge Eli J. Richardson
                                                          )
                                                          )
    THE LAMPO GROUP, LLC a/k/a                            )   Magistrate Judge Frensley
    RAMSEY SOLUTIONS,                                     )   Jury Demand
                                                          )
            Defendant.                                    )

                         PLAINTIFF’S MOTION TO AMEND COMPLAINT

           COMES NOW Plaintiff Caitlin O’Connor and moves the Court for an order granting

Plaintiff leave to amend her Amended Complaint (ECF 16-1, 18) and file the attached Third

Amended Complaint to elaborate on the allegations, in part to stem the tide of any further motion

practice with respect to the sufficiency of pleading. 1

           In particular, Plaintiff’s amendment clearly and unequivocally sets forth additional facts

that Defendant violated Title VII and the THRA because of the religious and sex based beliefs and

actions the Defendant imposed on Plaintiff’s employment, but also the particulars about her

religious beliefs that give rise to an inference that that she was discriminated against on account of

her religious differences. Pedreira v. Ky. Baptist Homes for Children, Inc., 579 F.3d 722, 727-728

(6th Cir. 2009) (The Sixth Circuit has interpreted the prohibition against religious discrimination

in the workplace under Title VII “to preclude employers from discriminating against an employee

because of the employee's religion as well as because the employee fails to comply with the



1
  This motion will supplant the motion to amend filed March 9, 2021 (ECF 25, 25-1). Moreover, since the filing of
the March 9 amended complaint, the Court amended the scheduling order and the amendment deadline was moved
to June 30, 2021, which renders most of Defendant’s argument moot. (ECF 33).



         Case 3:20-cv-00628 Document 34 Filed 04/19/21 Page 1 of 3 PageID #: 476
employer's religion” or religious beliefs) (citing Hall v. Baptist Mem'l Health Care Corp., 215 F.3d

618, 624 (6th Cir. 2000) (explaining that Title VII's scope "include[s] the decision to terminate an

employee whose conduct or religious beliefs are inconsistent with those of its employer"); Blalock

v. Metals Trades, Inc., 775 F.2d 703, 708-09 (6th Cir. 1985)).

       This amendment will not cause any prejudice. Due to a discovery dispute, Plaintiff still

does not have all of the written discovery she has requested, and no depositions have taken place.

Further, the amendment deadline is June 30, 2021. (ECF 33). Thus, the filing is timely as well.

       Plaintiff conferred with Defendant about this motion and they oppose the filing.

       WHEREFORE, Plaintiff respectfully requests that the Court grant this motion and direct

the attached Third Amended Complaint be filed.

                                                     Respectfully submitted,


                                                     s/ Heather Moore Collins
                                                     Heather Moore Collins BPR # 026099
                                                     Anne Bennett Hunter BPR # 022407
                                                     Ashley Shoemaker Walter BPR #037651
                                                     Collins & Hunter PLLC
                                                     7000 Executive Center Drive, Suite 320
                                                     Brentwood, TN 37027
                                                     615-724-1996
                                                     615-691-7019 FAX
                                                     heather@collinshunter.com
                                                     anne@collinshunter.com
                                                     ashley@collinshunter.com


                                                     Attorneys for Plaintiff




                                                 2

    Case 3:20-cv-00628 Document 34 Filed 04/19/21 Page 2 of 3 PageID #: 477
                               CERTIFICATE OF SERVICE


I HEREBY certify that a copy of the foregoing has been e-mailed this the 19th day of April 2021
to counsel of record through the court’s CM/ECF system:

Leslie Goff Sanders
Daniel Crowell
WEBB SANDERS PLLC
611 Commerce Street
Suite 3102
Nashville, TN 37203
lsanders@webbsanderslaw.com
dcrowell@webbsanderslaw.com
                                                   /s/ Heather Moore Collins
                                                   Attorney for Plaintiff




                                               3

    Case 3:20-cv-00628 Document 34 Filed 04/19/21 Page 3 of 3 PageID #: 478
